DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven P. Fallon on 10 August, 2022. 
The application has been amended as follows: 
In claim 1, on line 6, after “changing”, delete “the” and insert --a--
Election/Restrictions
Claims 1-4, 6-9 and 15-20 are allowable. 
The restriction requirement among Species A-J as set forth in the Office action mailed on 20 December, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5 and 10-14, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscopic camera system comprising: 
a bendable arm configured for insertion in a thoracic cavity of a patient, 
a camera head at a distal end of the arm, the camera head comprising a high definition video camera, a light source and a (view adjustment mechanism/ view adjusting means) for adjusting a view angle of the camera without changing a position of the camera head, 
wherein the (view adjustment mechanism/ view adjusting means) comprises a first substrate with the camera and light source mounted thereupon, and an actuator that adjusts an angle of the substrate relative to the camera head, wherein the view adjustment mechanism is further configured with one of 
	-pulleys on the substrate with tension cables looped thereover (Fig.2a) OR
	-a second substrate, where the actuator is configured to adjust a relative angle between the first and second substrate, and coiled springs are at the corners of the first and second substrates sandwiched between the first and second substrates, and tension cables routed through holes in the second substrate to pass through the centers of the respective springs and attach to the first substrate (Fig.2b) OR
-a second substrate, where the actuator is configured to adjust a relative angle between the first and second substrate, and a coiled spring at the center of the first and second substrates sandwiched between the first and second substrates, and tension cables routed through holes in the corners of the second substrate to attach to the first substrate (Fig.2c) OR
- a second substrate, where the actuator is configured to adjust a relative angle between the first and second substrate, and pneumatic inflatable chambers sandwiched between the first and second substrate (Figs.6-7) OR
EQUIVALENT THEREOF. 
(This is 112 (f) interpretation of the terms (view adjustment mechanism/ view adjusting means) of claims 1 and 20.)
Barbato et. al. (US PGPUB 2003/0130562) teaches an endoscopic camera system comprising a camera mounted on a substrate of a view adjustment mechanism, the mechanism configured to change the angle between the substrate and a second substrate.
Wada et al. (US PGPUB 2014/0012080) teaches an endoscopic camera system comprising a camera tiltable relative to a camera head at the distal end of an insertion portion, wherein the mechanism for tilting the camera is tension cables anchored to different portions of the camera. 
Haggerty et al. (US PGPUB 2017/0078583) teaches an endoscope having a camera tilted relative to the camera head in which it resides by a belt wrapped around a pivot pin on the camera. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795